




EXHIBIT 10.2


 

 

 

 

 

April 19, 2007

 

 

 

To:

 

St. Jude Medical, Inc.

 

 

One Lillehei Plaza

 

 

St. Paul, Minnesota 55117

 

 

Attn: Corporate Secretary

 

 

Telephone: 651-483-2000

 

 

Facsimile: 651-481-7690

 

 

 

From:

 

Bank of America, N.A.

 

 

c/o Banc of America Securities LLC

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attn: John Servidio

 

 

Telephone: 212-847-6527

 

 

Facsimile: 212-230-8610

 

 

 

Re:

 

Convertible Bond Hedge Transaction

 

 

(Transaction Reference Number: NY-28865)

Ladies and Gentlemen:

          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced transaction entered into
on the Trade Date specified below (the “Transaction”) between Bank of America,
N.A. (“BofA”) and St. Jude Medical, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

          1. This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in Indenture to be dated as of April 25, 2007 between
Counterparty and U.S. Bank National Association as trustee (the “Indenture”)
relating to the USD1,200,000,000 principal amount of 1.22% convertible senior
debentures due December 15, 2008 (the “Convertible Securities”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties.

          This Confirmation evidences a complete and binding agreement between
BofA and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if BofA and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

          All provisions contained in, or incorporated by reference to, the
Agreement will govern this Confirmation except as expressly modified herein. In
the event of any inconsistency between this Confirmation and either the
Definitions or the Agreement, this Confirmation shall govern.

--------------------------------------------------------------------------------



          2. The Transaction constitutes a Share Option Transaction for purposes
of the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

 

 

 

General Terms:

 

 

 

 

 

 

Trade Date:

 

April 19, 2007

 

 

 

 

 

Effective Date:

 

The closing date of the offering of the Convertible Securities.

 

 

 

 

 

Option Type:

 

Call

 

 

 

 

 

Seller:

 

BofA

 

 

 

 

 

Buyer:

 

Counterparty

 

 

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD 0.10 per share (Ticker Symbol:
“STJ”).

 

 

 

 

 

Number of Options:

 

The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities.

 

 

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options and the Conversion Rate

 

 

 

 

 

Conversion Rate:

 

As defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Sections 10.01(c), 10.01(d), 10.04(h) or 10.10 of
the Indenture.

 

 

 

 

 

Premium:

 

USD101,040,000.00

 

 

 

 

 

Premium Payment Date:

 

April 25, 2007.

 

 

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

 

 

 

 

Conversion Date:

 

Each “Conversion Date” as defined in the Indenture.

 

 

 

 

 

Required Exercise on

 

 

 

Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Convertible
Securities in denominations of USD1,000 principal amount submitted for
conversion on such Conversion Date in accordance with the terms of the Indenture
shall be automatically exercised, subject to “Notice of Exercise” below.

 

 

 

 

 

Expiration Date:

 

December 15, 2008

 

 

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify BofA in writing prior to 5:00 PM,
New York City time, on the Exchange Business Day prior to the first Exchange
Business Day of the “Cash Settlement Period”, as defined in the Indenture,
relating to the Convertible Securities converted on the Conversion Date
occurring on the relevant Exercise Date of (i) the number of Options being
exercised on such Exercise Date, (ii) the scheduled settlement date under the
Indenture for the Convertible Securities

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

converted on the Conversion Date corresponding to such Exercise Date and (iii)
the applicable Specified Cash Amount (as defined in the Indenture).

 

 

 

 

 

BofA’s Telephone Number

 

 

 

and Telex and/or Facsimile Number

 

 

 

and Contact Details for purpose of

 

 

 

Giving Notice:

 

To be provided by BofA

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares and/or cash to be delivered under the Convertible Securities
converted on such Conversion Date pursuant to Section 10.03 of the Indenture;
provided that the Settlement Date will not be prior to the later of (i) the date
one Settlement Cycle following the final day of the relevant “Cash Settlement
Period”, as defined in the Indenture, or (ii) the Exchange Business Day
immediately following the date on which Counterparty gives notice to BofA of
such Settlement Date prior to 5:00 PM, New York City time.

 

 

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, BofA will deliver to Counterparty,
on the related Settlement Date, a number of Shares and cash in lieu of
fractional Shares and/or amount of cash in USD equal to the aggregate number of
Shares (and cash in lieu of fractional Shares) and/or cash, as the case may be,
that Counterparty is obligated to deliver to the holder(s) of the Convertible
Securities converted on such Conversion Date pursuant to clauses (ii) and (iii)
of the first sentence of Section 10.03(a) of the Indenture (the “Convertible
Obligation”); provided that such obligation shall be determined (i) excluding
any Shares (and cash in lieu of fractional Shares) and/or cash that Counterparty
is obligated to deliver to holder(s) of the Convertible Securities as a result
of any adjustments to the Conversion Rate pursuant to Sections 10.01(c),
10.01(d), 10.04(h) or 10.10 of the Indenture and (ii) without regard to the
election, if any, by Counterparty to adjust the Conversion Rate and the related
conversion obligation pursuant to Section 10.01(d) of the Indenture.

 

 

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant “Cash Settlement Period”, as defined in the Indenture, Counterparty
shall give BofA notice of the final number of Shares (and cash in lieu of
fractional Shares) and/or cash comprising the Convertible Obligation (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way).

 

 

 

 

 

Other Applicable Provisions:

 

To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares)

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any Option
means that BofA is obligated to deliver Shares hereunder.

 

 

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, BofA may, in
whole or in part, deliver Shares in certificated form representing the Number of
Shares to be Delivered to Counterparty in lieu of delivery through the Clearance
System. With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

 

Share Adjustments:

 

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.04(a), (b), (c), (d) or (e) of
the Indenture, the Calculation Agent shall make a corresponding adjustment, if
necessary, to the terms relevant to the exercise, settlement or payment of the
Transaction.

 

 

 

 

Extraordinary Events:

 

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.05(a) of
the Indenture.

 

 

 

 

 

Tender Offer:

 

Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in Section
10.04(f) or 10.04(g) of the Indenture.

 

 

 

 

 

Consequences of Merger Events and Tender Offers:

 


Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to Sections 10.01(c),
10.01(d), 10.04(h) or 10.10 of the Indenture and the election, if any, by
Counterparty to adjust the Conversion Rate and the related conversion obligation
pursuant to Section 10.01(d) of the Indenture; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to BofA is not reduced as a
result of such adjustment.

 

 

 

 

 

Nationalization, Insolvency or Delisting:

 


Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re- traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

     (a) Change in Law:

 

Applicable, provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by inserting ”on the advice of counsel” after the words “good
faith” and by deleting subclause (Y) of such Section.

 

 

 

 

 

     (b) Failure to Deliver:

 

Applicable

 

 

 

 

 

     (c) Insolvency Filing:

 

Applicable

 

 

 

 

 

     (d) Hedging Disruption:

 

Not Applicable

 

 

 

 

 

     (e) Increased Cost of Hedging:

 

Not Applicable

 

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, BofA

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, BofA

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3. Calculation Agent:

 

BofA

 

 

 

 

4. Account Details:

 

 

 

 

 

 

 

BofA Payment Instructions:

 

Provided by Bank of America

 

 

 

 

 

Issuer Payment Instructions:

 

To be provided by Issuer.

 

 

 

 

5. Offices:

 

 

               The Office of BofA for the Transaction is: New York

 

 

 

 

 

 

Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019

 

 

Attention:

John Servidio

 

 

Telephone:

212-847-6527

 

 

Facsimile:

212-230-8610

               The Office of Issuer for the Transaction is: Not applicable

 

 

 

 

6. Notices: For purposes of this Confirmation:

 

 

 

 

 

(a)

Address for notices or communications to Issuer:

 

 

 

 

 

 

To:

St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, Minnesota 55117

 

 

Attn:

Corporate Secretary

5

--------------------------------------------------------------------------------



 

 

 

 

 

 

Telephone:

651-483-2000

 

 

Facsimile:

651-481-7690

 

 

 

 

 

(b)

Address for notices or communications to BofA:

 

 

 

 

 

 

To:

Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019

 

 

Attn:

John Servidio

 

 

Telephone:

212-847-6527

 

 

Facsimile:

212-230-8610

          7. Representations, Warranties and Agreements:

          (a) In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, BofA as follows:

 

 

 

          (i) On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

 

 

          (ii) (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

 

 

          (iii) On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through BofA.

 

 

 

          (iv) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

 

 

          (v) Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

 

 

          (vi) Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably request.

 

 

 

          (vii) Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

6

--------------------------------------------------------------------------------



 

 

 

          (viii) Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

 

 

          (ix) On the Trade Date (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

 

 

          (x) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement dated as of
April 19, 2007 between Counterparty and Banc of America Securities LLC (the
“Purchase Agreement”) are true and correct and are hereby deemed to be repeated
to BofA as if set forth herein.

 

 

 

          (xi) Counterparty understands no obligations of BofA to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of BofA or any governmental agency.


 

 

          (b) Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

 

 

          (c) Each of BofA and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to BofA that (i)
it has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

 

 

          (d) Each of BofA and Counterparty agrees and acknowledges that BofA is
a “financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that BofA is entitled
to the protections afforded by, among other sections, Section 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

 

 

8. Other Provisions:

 

 

          (a) Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture, (ii) an Amendment
Event or (iii) a Repayment Event shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and BofA shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(a) of the Agreement;
provided that in the case of a Repayment Event the Transaction shall be subject
to termination only in respect of the number of Convertible Securities that
cease to be outstanding in connection with or as a result of such Repayment
Event.

 

 

 

          “Amendment Event” means that Counterparty amends, modifies,
supplements or waives any term of the Indenture or the Convertible Securities
governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Securities (including changes to the conversion price,
conversion settlement dates or conversion conditions), or any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Securities to amend, in each case without the consent of BofA.

 

 

 

          “Repayment Event” means that (A) any Convertible Securities are
repurchased or redeemed (whether in connection with or as a result of a change
of control, howsoever defined, or for any other reason) by Counterparty or any
of its subsidiaries, (B) any Convertible Securities are delivered to
Counterparty in exchange for delivery of any property or assets of Counterparty
or any of its subsidiaries (howsoever

7

--------------------------------------------------------------------------------



 

 

 

described), (C) any principal of any of the Convertible Securities is repaid
prior to the final maturity date of the Convertible Securities (whether
following acceleration of the Convertible Securities or otherwise), or (D) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Securities pursuant to the terms of the Indenture
as in effect on the date hereof shall not be Repayment Events.

 

 

          (b) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(j) below, BofA shall owe
Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events and Tender Offers” above, or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of an
Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require BofA to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:


 

 

 

Share Termination Alternative:

 

Applicable and means that BofA shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to BofA at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable

8

--------------------------------------------------------------------------------



 

 

 

 

 

securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “settled by Share Termination Alternative” and all references to
“Shares” shall be read as references to “Share Termination Delivery Units”.

 

 

 

          (c) Disposition of Hedge Shares. Counterparty hereby agrees that if,
in the good faith reasonable judgment of BofA, any Shares (the “Hedge Shares”)
acquired by BofA for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by BofA without registration
under the Securities Act (other than as a result of BofA being an affiliate, as
such term is used in the Securities Act and the rules and regulations
thereunder, of Counterparty), Counterparty shall, at its election: (i) in order
to allow BofA to sell the Hedge Shares in a registered offering, make available
to BofA an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to BofA, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to BofA, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford BofA a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if BofA, in
its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow BofA to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to BofA, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to BofA, due diligence rights (for BofA or any
designated buyer of the Hedge Shares from BofA), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to BofA (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate BofA for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from BofA at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by BofA. “VWAP Price”
means, on any Exchange Business Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page STJ <equity>
VAP (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

          (d) Amendment to Equity Definitions. The following amendment shall be
made to the Equity Definitions:

 

 

 

          Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

          (e) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give BofA a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
6% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide BofA with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless BofA, its affiliates and their respective directors, officers,
employees, agents and controlling persons (BofA and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the

9

--------------------------------------------------------------------------------



Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of BofA.

          (f) Transfer and Assignment. BofA may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to (i)
any of its affiliates, (ii) any entities sponsored or organized by, or on behalf
of or for the benefit of, BofA, or (iii) any third party of substantially
equivalent credit quality, in each case without the consent of Counterparty. If
at any time at which the Equity Percentage exceeds 8%, BofA, in its discretion,
is unable to effect such a transfer or assignment after its commercially
reasonable efforts on pricing terms reasonably acceptable to BofA such that the
Equity Percentage is reduced to 8% or less, BofA may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that the Equity Percentage
following such partial termination will be equal to or less than 8%. In the
event that BofA so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of the number of Shares that
BofA or any of its affiliates beneficially own (within the meaning of Section 13
of the Exchange Act) on such day, other than any Shares so owned as a hedge of
the Transaction, and the Number of Shares and (B) the denominator of which is
the number of Shares outstanding on such day.

          (g) Staggered Settlement. If the Staggered Settlement Equity
Percentage as of any Exchange Business Day during the relevant “Cash Settlement
Period,” as defined in the Indenture, is greater than 4.5%, BofA may, by notice
to Counterparty prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

 

 

          (i) in such notice, BofA will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Cash Settlement
Period”) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

 

 

 

          (ii) the aggregate number of Shares that BofA will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that BofA would otherwise be required to deliver
on such Nominal Settlement Date.

          The “Staggered Settlement Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
the number of Shares that BofA or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a hedge of the Transaction, and the Number of Shares
hereunder and (B) the denominator of which is the number of Shares outstanding
on such day.

          (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

          (i) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations. BofA shall
be discharged of its obligations to Counterparty to the extent of any such
performance.

10

--------------------------------------------------------------------------------



          (j) Netting and Set-off.

 

 

 

          (i) If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Counterparty to BofA
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by BofA to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

 

 

 

          (ii) In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, BofA shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that BofA or any affiliate of BofA may have to or against
Counterparty hereunder or under the Agreement against any right or obligation
BofA or any of its affiliates may have against or to Counterparty, including
without limitation any right to receive a payment or delivery pursuant to any
provision of the Agreement or hereunder. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set off in kind. In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an amount of cash or assets, at the net obligor’s option, with a
value (determined, in the case of a delivery of assets, by the Calculation
Agent) equal to that of the net obligation. In determining the value of any
obligation to release or deliver Shares or any right to receive Shares, the
value at any time of such obligation or right shall be determined by reference
to the market value of the Shares at such time, as determined by the Calculation
Agent. If an obligation or right is unascertained at the time of any such
set-off, the Calculation Agent may in good faith estimate the amount or value of
such obligation or right, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

 

 

 

          (iii) Notwithstanding any provision of the Agreement (including
without limitation Section 6(f) thereof) and this Confirmation (including
without limitation this Section 8(j)) or any other agreement between the parties
to the contrary, (A) Counterparty shall not net or set off its obligations under
the Transaction, if any, against its rights against BofA under any other
transaction or instrument; (B) BofA may net and set off any rights of BofA
against Counterparty arising under the Transaction only against obligations of
BofA to Counterparty arising under any transaction or instrument if such
transaction or instrument does not convey rights to BofA senior to the claims of
common stockholders in the event of Counterparty’s bankruptcy; and (C) in the
event of Counterparty’s bankruptcy, BofA waives any and all rights it may have
to set-off in respect of the Transaction, whether arising under agreement,
applicable law or otherwise. BofA will give notice to Counterparty of any
netting or set off effected under this provision.

          (k) Equity Rights. BofA acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.

          (l) Early Unwind. In the event the sale by Counterparty of the
Convertible Securities is not consummated with the initial purchasers pursuant
to the Purchase Agreement for any reason (other than a breach of the Purchase
Agreement by BofA or its affiliate) by the close of business in New York on
April 25, 2007 (or such later date as agreed upon by the parties, which in no
event shall be later than May 2, 2007) (April 25, 2007 or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of BofA and Counterparty thereunder shall be
cancelled and terminated and (ii) Counterparty shall pay to BofA an amount in
cash equal to the aggregate amount of costs and expenses relating to the
unwinding of BofA’s hedging activities in respect of the Transaction (including
market losses incurred in reselling any Shares purchased by BofA or its
affiliates in connection with such hedging activities). Following such
termination, cancellation and payment, each party shall be released and
discharged by the other party

11

--------------------------------------------------------------------------------



from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. BofA and Counterparty represent and acknowledge to the other that
upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

          (m) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

          (n) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

12

--------------------------------------------------------------------------------



          Counterparty hereby agrees (a) to check this Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 212-230-8610.

 

 

 

 

Yours faithfully,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christopher Hutmaker

 

 

--------------------------------------------------------------------------------

 

 

Name: Christopher Hutmaker

 

 

Title: Principal

Agreed and Accepted By:

ST. JUDE MEDICAL, INC.

 

 

 

By:

/s/ John C. Heinmiller

 

 

--------------------------------------------------------------------------------

 

 

Name: John C. Heinmiller

 

 

Title: Executive Vice President and Chief Financial Officer

 

13

--------------------------------------------------------------------------------